DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/24/2020 has been entered. Accordingly, claims 1-6, 8, 12-14 and 20-21 remain pending, claims 1, 13, and 21 have been amended, and claims 10 and 19 have been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 13-16 and 21 (from 07/24/2020) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10 and 17-18 of copending Application No. 14/906,577 (hereafter, “Sisodia”) filed 12/23/2019 and 06/04/2020, in view in view of Moreau-Gobard et al. (US20090024034, hereafter “Moreau-Gobard”).
The copending application discloses all of the steps of the current application under examination with the addition of the hardware used to execute each step of the method under current examination. Specifically:
Regarding claims 1-6, 13-16 and 21 Sisodia discloses a system for aligning spatially different sub-volumes of ultrasonic data of a blood vessel, comprising: 
a two dimensional array of unfocused ultrasonic transducer elements for receiving at each of the transducer elements (claim 1 discloses a probe with a 2D array of unfocused ultrasonic transducer elements), when located at a first position, temporally spaced first echo signals of a blood vessel in a first sub-volume from spatially different depths of scanning (claim 1 discloses received echo signals as being temporally discrete/spaced), respectively, and for receiving at each of the unfocused ultrasonic transducer elements, when located at a second position different from the first position, temporally spaced second echo signals of the blood vessel in a second sub-volume from spatially different depths of scanning (claim 1 discloses received echo signals as being temporally discrete/spaced from the sweep of a probe over the carotid artery/blood vessel), respectively, wherein the second sub-volume is spatially different from the first sub-volume, and wherein the second sub-volume partially overlaps the first sub-volume in a first overlapping region (claim 1 discloses wherein the second subvolume spatially different from the first subvolume and partially overlaps the first subvolume);
a non-delay-and-sum beamformer for actuating each of the unfocused ultrasonic transducer elements to transmit ultrasound waves into the body to generate the first echo signals and the second echo signals (claim 1 discloses a non-delay-and-sum former coupled to the unfocused transducer elements of the array that operates the transducer elements independently from one another); and 
at least one processor for executing instructions (claim 1 discloses Doppler processor), causing the at least one processor to perform a process comprising: 
Doppler processing the first echo signals to produce first Doppler data of the scanning depths in the first sub-volume (claim 1 discloses producing a first spatial Doppler vessel map corresponding to the first subvolume/depth and a second subvolume/depth); 
producing a first three dimensional display map of the first Doppler data in spatial relationship to the first position of the array with respect to the blood vessel in the first sub-volume (claim 1 discloses producing a first spatial Doppler vessel map corresponding to the first subvolume);
Doppler processing the second echo signals to produce second Doppler data of the scanning depths in the second sub-volume (claim 1 discloses producing a second spatial Doppler vessel map corresponding to the second subvolume);
producing a second three dimensional display map of the second Doppler data in spatial relationship to the second position of the array with respect to the blood vessel in the second sub-volume (claim 1 filed 12/23/2019 discloses producing the spatial Doppler vessel maps with respect to the blood vessel); 
aligning the first three dimensional display map and the second three dimensional display map purely based on matching at least a portion of the first and second Doppler data of the first and second three dimensional display maps (claim 1 discloses aligning the first spatial Doppler vessel map), wherein a matching portion of the first and second Doppler data are in the first overlapping region (claim 1 discloses the alignment of the first and the second spatial Doppler vessel maps based purely on the basis of one or more regions of matching spectral Doppler data of the first and second spatial Doppler vessel maps), wherein the matching portion of the first and second Doppler data consists of spectral Doppler data (claim 1 discloses Doppler data consists of spectral Doppler data); and 
stitching together the aligned first and second three dimensional display maps to produce a combined three dimensional display map of in the blood vessel based on the aligning (claim 1 discloses producing a combined spatial Doppler vessel map via stitching together the aligned first and second spatial Doppler vessel maps), but does not explicitly disclose a method, the instructions executed by the processor as being stored on one or more non-transitory computer readable media, and while Sisodia discloses the spatially different depths of scanning, Sisodia does not explicitly disclose that they are opposed by each transducer element. Sisodia does not expressly disclosed in the claims the combined Doppler data of the blood vessel that is produced as being indicative of blood flow in the vessel.
However, in the same field of endeavor, Moreau-Gobard teaches a method for aligning spatially different subvolumes of data ([0057], [006 to] see method spatially locating aligning), the instructions acute by the processor as being stored on one or more non-transitory computer readable media ([0056] nonvolatile removable memory 22 stores instructions for programming the processor to perform the Doppler analysis),
different depths opposed by each transducer element (“The transducers 14 may be arranged such that, at least for deeper depths” [0036]), and
producing a combined 3 dimensional display map of the flow in the blood vessel ([0076] the Doppler data produced shows information on indicative of blood flow patterns in a vessel).
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system and method disclosed by Sisodia with the instructions executed by the processor as being stored on one or more non-transitory computer readable media and with the different depths opposed by each transducer element, and the map of blood vessel displaying blood flow as taught by Moreau-Gobard in order to have the instructions stored on removable storage media to allow for reading by local or remote systems ([0056] of Moreau-Gobard) and to provide the relative position which simplifies data correlation by limiting the search and/or is used to determine the relative position of the scans or data ([abstract] of Moreau-Gobard).
Regarding claim 2, Sisodia, in view of Moreau-Gobard, substantially discloses all limitations the claimed invention, specifically, Sisodia discloses acquiring additional temporally discrete signals of the blood vessel in spatially different(“the probe is configured to be operated in a non-phased manner for acquiring, via a sweep of the probe over the carotid artery, temporally discrete signals of a blood vessel in…(ii) a spatially different” [claim 1, lines 4-7]), and at least partially overlapping additional regions of, additional subvolumes (“a second subvolume” [claim 1, line 7]) with the probe that comprises the two dimensional array in response to the array (“a probe that includes a two dimensional array of ultrasonic transducer elements arranged in rows and columns of elements” [claim 1, lines 3-4]) being located in additional positions with respect to the blood vessel (“positioning of the probe with respect to a carotid artery” [claim 11, lines 2-3]);
Doppler processing the additional temporally discrete signals to produce additional spectral Doppler data of scanning depth in the additional subvolumes (“temporally discrete signals of a blood vessel in a second subvolume” [claim 1, lines 6-7]) opposed by each transducer element;
producing additional three dimensional display maps of the additional spectral Doppler data in spatial relationship to the additional positions of the array with respect to the blood vessel in the additional subvolumes (“producing a respective…second spatial Doppler vessel map with respect to the carotid artery” [claim 1, lines 14-16);
aligning each of the additional three dimensional display maps with at least one other three dimensional display map purely based on matching at least a portion of the spectral Doppler data of the second and additional three dimensional display maps (“aligning the first spatial Doppler vessel map with the second spatial Doppler vessel map purely on a basis of one or more regions of matching spectral Doppler data of the first and second spatial Doppler vessel maps” [claim 1, lines 16-18]), wherein the portion of the additional Doppler data are in the second overlapping region (“wherein the at least partially overlapping region of the second subvolume with the first subvolume is determined from a match of time domain Doppler data obtained from individual transducer elements of said array” [claim 1, lines 18-20]); and
further producing a combined three dimensional display map via stitching together the aligned first, second and additional three dimensional display maps (“producing a combined spatial Doppler vessel map via stitching together the aligned first and second spatial Doppler vessel maps” [claim 1, lines 21-22]).
Regarding claims 3-4 and 14, Sisodia, in view of Moreau-Gobard, substantially discloses all limitations the claimed invention, specifically, Sisodia discloses wherein the first and second Doppler data comprise time domain Doppler data (claim 1 discloses Doppler data including a match of time domain Doppler data), and including velocity data (claim 1 discloses producing a Doppler velocity value), but does not specifically disclose the velocity data being peaks systolic velocity data, however, Moreau-Gobard discloses Doppler data including peak systolic velocity data ([0076] discloses Doppler values for producing estimates of peak systolic velocity).
Regarding claims 5 and 15, Sisodia, in view of Moreau-Gobard, substantially discloses all limitations the claimed invention, specifically, Sisodia discloses wherein each of the first and second three dimensional display maps comprises a plurality of voxels extending in a depth dimension in front of each transducer element (claims 9-10 and 17-18 disclose a two dimensional grid of boxes/voxels arranged in rows and columns wherein each box corresponds to a transducer element and where each box/voxel is displayed with the brightness or a color when a significant Doppler signal is detected by corresponding transducer element).
Regarding claims 6 and 16, Sisodia, in view of Moreau-Gobard, substantially discloses all limitations the claimed invention, specifically, Sisodia discloses wherein the plurality of voxels extending in the depth dimension comprise a column of voxels, each column of voxels having a Doppler flow value (claims 9-10 and 17-18 disclose each box in the column of the two-dimensional grid is displayed with a color when a significant Doppler signal/Doppler flow signal is detected).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 12-14 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

This appears to be phased operation due to the "timing of successive transmit-receive intervals". As applicant's system does not operate in a non-delay and sum manner and appears to require a focused signal, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention operating in a non-phased manner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,8, 12-14 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 requires actuation of each of the unfocused ultrasonic transducer elements with a “non-delay-and-sum” beamformer. However, in [0018] of the applicant’s specification, the disclosure provided appears to be in contradiction to the requirements of claim 1 in that the beamformer is not a conventional delay and sum by describing a conventional delay and sum beamformer:  “beamformer controls the timing of successive transmit-receive intervals (the pulse repetition interval or PRI) by each transducer so that an ensemble of temporally spaced echoes is received by each transducer element at successive depths over a depth range of interest”). As applicant's system does not operate in a non-delay and sum manner and appears to require a focused signal, the claimed invention was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention operating in a non-phased manner
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 12-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US20030013958, hereafter “Govari”), in view of Moreau-Gobard and Ergun (US20080183077, hereafter “Ergun”).
Regarding claims 1, 13, and 21, Govari discloses a method, system, and computer executable circuitry ([0002] system and methods for three-dimensional mapping and reconstruction, and specifically to mapping and reconstruction of the interior of body organ, and [0076] a console with a computer having signal processing circuits housed in the computer, configured to generate drive transmit signals, receive response signals, amplify, and also filter and digitize received signals) for combining different sub-volumes of ultrasonic data of a blood vessel* ([0022] distance measurements/subvolumes are then combined to reconstruct the three-dimensional shape of the target surface, displayed as a geometrical map, [0031] methods and systems for mapping and geometrical reconstruction of body cavities such as the coronary arteries) acquired in a single sweep of a probe (catheter is for a single use only [0070]) comprising a two dimensional array ([0010], [0014], [0018] two-dimensional array) of unfocused** ultrasonic transducer elements (see [0037] the primary and secondary ultrasound transducers are configured for non-phased array operation), the method comprising:
*** beam form ([0081] emitted ultrasound waves form a beam having a narrow divergence angle, the size of the beam is determined by the distance of the transducer from the tissue surface), each of the unfocused ultrasonic transducer elements to transmit ultrasound waves into a body including a blood vessel ([0081] a signal from console causes actuation of the primary ultrasound transducer);
receiving, at each of the unfocused ultrasonic transducer elements ([0081] the size of the beam determined by the distance between the transducer element and the target surface), temporally spaced echo signals ([0040], [0042] responsive to the received bursts/echoes, received/electrical signals indicative of times of flights of the bursts/echoes are determined by distinguishing signals based on the distances from the secondary acoustic transducers to respective points on the surface of the cavity) of a blood vessel ([0031] structures such as such as the coronary arteries) in a first sub-volume from spatially different depths of scanning, respectively ([0043] a depth may be determined from the differential signals generated by the echoes waves that have been reflected from the inner surface/depth and the echoes that have been reflected from the outer surface/depth), wherein the array is located in a first position with respect to the target during the receiving ([0076] the digitized signals are received and used by the console to compute the first position and orientation/location of the array to extract the times of flight of the received acoustic wave) of the temporally spaced echo signals of the blood vessel in the first sub-volume ([0082] echoes bouncing off the inner surface/first subvolume and are reflected back first to transducers), wherein the temporally spaced echo signals are responsive to the ultrasound waves ([0082] transmitted ultrasound waves bouncing off the inner surface/first subvolume and as a response, the waves are reflected back first to transducers in 
Doppler processing ([0030] Doppler measurement) temporally spaced echo signals of the blood vessel in the first sub-volume to produce first Doppler data of the scanning depths in the first sub-volume ([0030] the processing circuitry analyzes the time of flight/temporal spacing of the echo signals in order to detect a Doppler shift); 
producing ([0023] generating geometrical map) a first three dimensional display map ([0025] three-dimensional geometrical mapping) in spatial relationship to the first position of the array with respect to target in the first sub-volume ([0039], [0042-0043], [0087] primary ultrasonic transducer emits a plurality of bursts of acoustic waves at a plurality of positions respective to the body cavity being imaged, reflected off representative subset of points on the wall of the target surface, which are then received in spatial relationship to a first subset of the secondary ultrasonic transducers which generate electronic signals indicative of times of flights responsive to the ultrasonic emission at a respective/including first position to distinguish the electronic signals corresponding to an inner and outer wall of the cavity, thickness/depth measurement of the anatomical wall can then be determined which enables a reconstruction of the three-dimensional shape of the surface based on the distinguished electronic signals);
moving the array to a second position with respect to the target ([0023] the probe is preferably physically moved by the user to the desired position);

receiving at each of the unfocused transducer elements ([0081] the size of the beam determined by the distance between the transducer element and the target surface), temporally spaced echo signals  of the blood vessel in a second sub-volume from spatially different depths of scanning ([0087] the distance/depth data deduced from the measured times of flight/temporally spaced echo signals to incrementally build a three-dimensional geometrical map of the anatomical target surface), respectively, wherein the second sub-volume is spatially different from the first sub-volume ([0087-0089] measurements from multiple spatially different points/ first and second sub-volumes are acquired), wherein the array is located in the second position with respect to the target during the receiving of the temporally spaced echo signals of the blood vessel in the second sub-volume ([0042] the acoustic transducer/array of the probe is configured to transmit ultrasound waves to the target as the probe is moved/located to/in a plurality of different positions/second position by a user, and in response to the transmitted ultrasound waves, the resultant signals are reflected back from the target and received at different times with respect to the specific/second position of the probe, [0096] the differential timing of the received reflected signals is indicative time of flight/time when the signals are reflected from additional/second data points/subvolume of the target, this information is then gathered and presented on the displayed map 38); 
Doppler processing ([0030] Doppler measurement)  the temporally spaced echo signals of the blood vessel in the second sub-volume to produce second Doppler data of the scanning 
producing ([0023] generating geometrical map) a second three dimensional display map ([0025] three-dimensional geometrical mapping) in spatial relationship to the second position of the array with respect to the target in the second sub-volume ([0039], [0042-0043] primary ultrasonic transducer emits a plurality of bursts of acoustic waves a plurality of positions respective to the body cavity being imaged that are received in spatial relationship to a second subset of the secondary ultrasonic transducers which generate electronic signals indicative of times of flights responsive to the ultrasonic emission at a respective/including first position to distinguish the electronic signals corresponding to an inner and outer wall of the cavity, thickness/depth measurement of the anatomical wall can then be determined which enables a reconstruction of the three-dimensional shape of the surface based on the distinguished electronic signals);
Doppler data includes Doppler spectral information ([0040] the circuitry is adapted to detect a spectral shift in the acoustic waves received by the secondary acoustic transducers);
producing a combined three dimensional map of motion in the blood vessel by combining together the first and second distance map information ([0022] distance/depth measurements are combined to produce a three-dimensional geometrical map of the target surface, [0040] determining responsive to the spectral shift information, velocity of the motion of the target surface reconstructed as the three-dimensional geometrical map, [0058] wherein the map generated of the target surface cavity/vessel includes velocity of motion of different/ the respective first and second areas of the target surface); and a display device (see monitor 36 in former, aligning spatially different sub-volumes of ultrasonic data of a blood vessel, and wherein the second sub-volume partially overlaps the first sub-volume in a first overlapping region, the aligning the first three dimensional display map and second three dimensional display maps being purely based on matching at least a portion of the first and second Doppler data of the first and second three dimensional display maps, wherein a matching portion of the first and second Doppler data are in the first overlapping region, wherein the matching portion of the first and second Doppler data consists of spectral Doppler data; and producing a combined three dimensional map of blood flow in the blood vessel by stitching together the aligned first and second three dimensional display maps.
 However, in the same field of endeavor, Ergun teaches a non-transitory computer readable medium storing a program ([0009], [0042] storage medium for storing acquired data to be analyzed by a pre-programmed processor), an array with each transducer having nonspecific transmit beamforming directed toward the target ([0069] the target has a nonuniform attenuation constant which is indicative of the propagation signal responsive to a non-focused transmission);
aligning spatially different sub-volumes of ultrasonic data of a blood vessel ([0047-0049] a volumetric datasets is expanded by adding a new volumetric acquisition which is correctly inserted by aligning over lapping portions of each respective volume of the volumetric datasets), and wherein the second sub-volume partially overlaps the first sub-volume in a first overlapping region ([0049], [0051]);
spectral Doppler gates, as known in the art such information indicative of being spectral Doppler data); and 
producing a combined three dimensional display map of blood flow in the blood vessel by stitching together the aligned first and second three dimensional display maps ([0048] a stitching/mosaicking process combines different volumetric datasets [0051-0054] to produce a larger combined three dimensional volume displaying different views to indicate the location in a blood vessel indicating a position of blood flow in a desired vessel of interest).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method, system, and computer executable circuitry disclosed by Govari with the non-transitory computer readable medium storing a program, the beamformer, and aligning of spatially different sub-volumes of ultrasonic dataof a blood vessel, and wherein the second sub-volume partially overlaps the first sub-volume in a first overlapping region, the aligning the first three dimensional display map and second three dimensional display maps being purely based on matching at least a portion of the first and second Doppler data of the first and second three dimensional display maps, wherein a matching portion of the first and second Doppler data are in the first overlapping region, wherein the matching portion of the first and second Doppler data consists of spectral Doppler data ; and producing a combined three dimensional map of blood flow in the blood vessel by stitching together the aligned first and second three dimensional display maps as taught by Ergun so that user can select any point within the combined medical volume/combined three dimensional volume displayed for a given point 
*The term “blood vessel” has been interpreted to mean any vasculature structure known in the art.
**The term “unfocused ultrasonic transducer elements” has been interpreted to mean a transducer from which the diameter of the transmitted ultrasound beam at the desired target surface is approximately equal to the radius/width of the transducer, the middle of the beam occurring at the near-field/far-field transition. 
***The term “non-delay-and sum beamformer” has been interpreted to mean any structure and process known in the art capable of forming transmitted beams by any methodology other than a delay-and sum beamformer, including but not limited to a non-phasing operating of the transducer array, as disclosed by the applicant in paragraph [0018] of the PG Pub for this application, which discloses “The beamformer 14 is not a conventional delay-and-sum beamformer as the transducer array is not operated in a phased manner”.
Regarding claim 2, Govari, in view of Ergun, substantially discloses all the limitations of the claimed invention, specifically, specifically, Govari discloses moving the array to a third position with respect to the target ([0023] the probe is preferably physically moved by the user to the desired position);
Doppler processing ([0030] Doppler measurement) temporally spaced echo signals of the blood vessel in the second sub-volume to produce first Doppler data of the scanning depths in the second sub-volume ([0030] the processing circuitry analyzes the time of flight/temporal 
producing ([0023] generating geometrical map) a third three dimensional display map ([0025] three-dimensional geometrical mapping) in spatial relationship to the third position of the array with respect to target in the third sub-volume ([0039], [0042-0043], [0087] primary ultrasonic transducer emits a plurality of bursts of acoustic waves a plurality of positions respective to the body cavity being imaged, reflected off representative subset of points on the wall of the target surface, which are then received in spatial relationship to a specific subset of the receiving ultrasonic transducers which generate electronic signals indicative of times of flights responsive to the ultrasonic emission at a respective/including a desired/third position to distinguish the electronic signals corresponding to an inner and outer wall of the cavity, thickness/depth measurement of the anatomical wall can then be determined which enables a reconstruction of the three-dimensional shape of the surface based on the temporally differentiated electronic signals);
and, specifically, Ergun discloses further comprising: moving the array to a third position with respect to the target and receiving temporally spaced echo signals in a third sub-volume ([0043] additional acts/moving to a third position may be used/performed), spatially different from the second sub-volume, wherein the array is located in the third position with respect to the target during the receiving, and wherein the third sub- volume partially overlaps the second sub-volume in a second overlapping region ([0046] different scans of overlapping volumes are performed, and the overlapping volumes are combined. Different transducers scan different volumes which are overlapping with one another);

.
Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Govari, in view of Ergun, as applied to claims 1 and 13 above, further in view of Raju et al. (US20120184854, hereafter “Raju”, cited in the applicant’s IDS).
Regarding claim 3, Govari, in view of Ergun, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose Doppler data comprising time domain Doppler data.
However, in the same field of endeavor, Raju teaches Doppler data comprising time domain Doppler data ([0031] the plurality of obtained consecutive overlapping sequences of Doppler samples which are within the same time window/domain are processed in order to produce Doppler frequency signals fD in a Doppler spectrogram centered around zero (DC) and bounded by ±½ the Doppler sampling frequency determined by the transmission interval rate/rate of timing) including peak systolic velocity data ([0034] the period/time domain of the Doppler waveform/spectrum is determined by detecting the recurring peak velocity, [0003] waveform of the carotid pulse rises and peaks with systole and the maximum pressure wave of the heart).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Govari and Ergun with the Doppler data comprising time domain Doppler data as taught by Raju so that by translating the Doppler signals to the Doppler spectrum, the Doppler signals are digitized ([0031] of Raju).
Regarding claim 4, Govari, in view of Ergun and Raju, disclose the invention substantially, specifically, Ergun discloses wherein the Doppler data comprises peak systolic velocity data ([0054] Spectral Doppler gates positioned in the vessel before a vascular bifurcation and at both branches or a single branch of the bifurcation to differentiate spectral Doppler responses patterns of systole for vessel flow [0055] as shown by the peak of intensities of the voxels depicted as voxel and analog waves in FIG. 5, [0035] detection determines desired characteristic such as velocity), and specifically, Raju discloses wherein the time domain Doppler data ([0031] D in a Doppler spectrogram centered around zero (DC) and bounded by ±½ the Doppler sampling frequency determined by the transmission interval rate/rate of timing) comprises peak systolic velocity data ([0034] the period/time domain of the Doppler waveform/spectrum is determined by detecting the recurring peak velocity, [0003] waveform of the carotid pulse rises and peaks with systole and the maximum pressure wave of the heart).
Regarding claim 14, Govari, in view of Ergun and Raju, disclose the invention substantially, specifically, Ergun discloses wherein the first and second Doppler data comprises peak systolic velocity data ([0054] Spectral Doppler gates positioned in the vessel before a vascular bifurcation and at both branches or a single branch of the bifurcation to differentiate spectral Doppler responses patterns of systole for vessel flow [0055] as shown by the peak of intensities of the voxels depicted as voxel and analog waves in FIG. 5, [0035] detection determines desired characteristic such as velocity), but does not explicitly disclose Doppler data comprise time domain Doppler data.
However, in the same field of endeavor, Raju teaches Doppler data comprising time domain Doppler data ([0031] the plurality of obtained consecutive overlapping sequences of Doppler samples which are within the same time window/domain are processed in order to produce Doppler frequency signals fD in a Doppler spectrogram centered around zero (DC) and bounded by ±½ the Doppler sampling frequency determined by the transmission interval rate/rate of timing) including peak systolic velocity data ([0034] the period/time domain of the Doppler waveform/spectrum is determined by detecting the recurring peak velocity, [0003] 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Govari and Ergun with the Doppler data comprising time domain Doppler data as taught by Raju so that by translating the Doppler signals to the Doppler spectrum, the Doppler signals are digitized ([0031] of Raju).
Claims 5, 6, 8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Govari, in view of Ergun, as applied to claims 1 and 13 above, further in view of Abend (US20040019278, hereafter “Abend”).
Regarding claims 5 and 15, Govari, in view Ergun, substantially discloses all limitations the claimed invention, specifically, Govari discloses producing and displaying the first and second three dimensional maps (see combined three dimensional geometrical map 38 depicted on  display device 36 in FIG. 1), but does not explicitly disclose wherein each of the first and second three dimensional maps produced further comprises a plurality of voxels extending in a depth dimension in front of each transducer element.
However, in the same field of endeavor, Abend teaches wherein each of the first and second three dimensional map produced (“a method for generating a three dimensional image [produced of each first and second three dimensional display map] using sonic energy of a blood vessel of interest in a subject” [0087]) further comprises (“the method comprising the steps of” [0087]) a plurality of voxels (“directing sonic energy produced by the at least one element of the array into a volume [polarity of voxels] of the subject's body having the blood vessel of interest” [0089]) extending in the depth dimension (“the current invention performs blood velocity 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Govari and Ergun with each of the first and second three dimensional display maps produced further comprising a plurality of voxels extending in a depth dimension in front of each transducer element taught by Abend to provide for a Doppler ultrasound method which automatically locates the optimum point at which to measure the Doppler signal, thus provide medical providers with parameters such as vector velocity, the volume of blood passing through the blood vessel, and the Doppler spectral distribution of the blood flow ([0005] of Abend).
Regarding claims 6 and 16, Govari, in view of Ergun and Abend, substantially discloses all the limitations of the claimed invention, specifically, Abend discloses wherein the plurality of voxels extending in the depth dimension comprise a column of voxels (“a sequence of inner products [column of voxels] of 52-dimensional [depth dimension] complex vectors of element values with a complex vector of representing the required phase shifts” [0387]), each column of voxels having a Doppler flow value (“Display Coarse Blood-Vessel Color- Flow Map. Coarse blood vessel map is the set of range, azimuth, and elevation cells with high power, with 6 Doppler 
Regarding claim 8, Govari, in view of Ergun and Abend, substantially discloses all the limitations of the claimed invention, specifically, Abend discloses wherein the Doppler flow value comprises a flow velocity value (“Doppler process the echoes to determine radial velocity of the blood flowing [flow velocity values] in the blood vessel of interest” [0014]).
Response to Arguments
Rejections Made under 35 U.S.C. § 103
Applicant's arguments filed 07/24/2020 with respect to claim(s) 1, 31, and 21 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

/A.S./Examiner, Art Unit 3793